Napton, J.,

delivered the opinion of the Court.

This was a suit '•iginally brought before a Justice of the Peace, upon the following note and guaranty :
«St. Louis, 31st Ma'y, 1842. For value received, we and each of us, ■ promise to pay to Geo. W. Nabb, or order, twenty dollars, negotiable and payable without defalcation.
Newt. Weimar,
Thomas Dick.”
The following endorsement was on the note: «To Messrs. Little & Noecker: I hereby guarantee and secure the payment of the within note, this 13th Aug., 1842. George W. Nabb.”
On the trial before the Court of Common Pleas, the plaintiff gave in evidence the note above set forth, and the endorsement thereon; proved the handwriting of defendant, and the consideration for which the note and guarantee were given, and further proved that said Weimar & Dick were both insolvent at the time said guarantee was executed. The defendant objected to the plaintiffs recovery because the guaranty did not express on its face the consideration for which it was given, and thereupon the Court instructed the jury to find a verdict for the defendant, which the jury accordingly did. An unsuccessful motion was made for a new trial, and the cause is brought here.
This Court has heretofore had occasion to give an opinion in relation to instructions such as the present. In accordance with the doctrines heretofore settled, this judgment must be reversed. Moreover, the doctrine of Wain vs. Walters has not been adopted in this State. Oden, &c., vs. Valle, 2 M. R. 103.
Judgment reversed and cause remanded.